Citation Nr: 0522737	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-05 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to March 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The RO denied the TDIU claim, and 
appears to have made an implicit determination that new and 
material evidence has been received to reopen the psychiatric 
disorder claim, in that they addressed the merits of the 
underlying service connection claim in the most recent rating 
decision and the December 2003 Statement of the Case (SOC).  

Despite the determination reached by the RO on the 
psychiatric disorder claim, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.  Because the RO has afforded the veteran a 
greater review on the merits of her claim than was otherwise 
warranted, the Board does not believe the veteran will be 
prejudiced by deciding her case at this time on a new and 
material basis.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in May 2005, a 
transcript of which is of record.

As an additional matter, the Board notes that the veteran had 
also submitted a timely Notice of Disagreement to a June 2001 
rating decision which denied her claim of entitlement to 
special monthly pension.  Thereafter, an SOC was promulgated 
on this issue in June 2002, but the veteran did not file a 
Substantive Appeal with respect to this claim.  Consequently, 
she did not perfect her appeal, and the Board does not have 
jurisdiction to address this issue.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302.


FINDINGS OF FACT

1.  Service connection was initially denied for an acquired 
psychiatric disorder by a March 1975 rating decision.  The 
veteran was informed of this decision, including her right to 
appeal, and did not appeal.

2.  The March 1975 rating decision was subsequently confirmed 
and continued by rating decisions dated in February 1976, 
August 1978, and December 2001, and the veteran did not 
appeal.

3.  The additional evidence submitted to reopen the veteran's 
claim of service connection for an acquired psychiatric 
disorder is either cumulative or redundant, or does not 
relate to an unestablished fact necessary to substantiate the 
claim and raise a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of entitlement to service connection for an acquired 
psychiatric disorder is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The VCAA left intact, however, the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim before the duty 
to assist provisions of the VCAA are fully applicable to the 
claim.  38 U.S.C.A. § 5103A(f) (West 2002); see also 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

The regulation provides that for requests to reopen submitted 
on or after August 29, 2001, VA has a duty to inform the 
veteran of the evidence needed to substantiate her claim and 
to assist her in obtaining existing evidence that may be 
found to be new and material.  If VA determines that new and 
material evidence has been submitted and reopens the 
previously denied claim, VA is obligated to fully assist her 
in obtaining any evidence that may be relevant to the claim.  
38 C.F.R. § 3.159(b) and (c) (2004); see also Paralyzed 
Veterans of America, et. al., 345 F.3d at 1342.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

In this case, the RO notified the veteran of the information 
and evidence needed to substantiate her claim in December 
2001, by informing her of the specific evidence required to 
substantiate her claim for service connection, including the 
definition of new and material evidence.  The RO also 
informed her of the information and evidence that she was 
required to submit, the evidence that the RO would obtain on 
her behalf, and the need to advise VA of or submit any 
evidence that was relevant to her claim.  Although this 
letter was issued in response to the claim denied in December 
2001, it renders the veteran aware of the information needed 
to reopen her claim.  Thereafter, in a July 2002 letter, the 
veteran was again advised of the best types of evidence to 
submit, who was responsible for obtaining that evidence, and 
that she should advise VA of or submit any additional 
relevant evidence.  While this letter was issued in response 
to her claim for TDIU, it still serves to notify her of the 
responsibilities of obtaining evidence.  

Moreover, the veteran was provided copies of the April 2003 
rating decisions, as well as the December 2003 statement of 
the case (SOC).  These documents provided her with notice of 
the law and governing regulations, including the regulations 
pertaining to new and material evidence, as well as the 
reasons for the determinations made regarding her claims.  By 
way of these documents, she also were specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the her behalf.  

The Board finds that in all of these aforementioned 
documents, the RO informed her of the evidence she was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim.  Quartuccio, 16 Vet. 
App. at 187.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In addition, the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that any error in timing or 
content of the notices in this case is not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that her claim was fully developed and 
re-adjudicated after the notice was provided.

In this regard, the record reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The record before the Board 
includes the veteran's service medical records, private 
treatment records, VA hospitalization and outpatient 
treatment reports, and a VA examination report.  Moreover, 
the veteran testified at her hearing that no physician has 
opined that she was misdiagnosed in service.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was initially denied for an 
acquired psychiatric disorder by a March 1975 rating 
decision.  The veteran was informed of this decision, 
including her right to appeal, and did not appeal.  
Subsequent rating decisions in February 1976 and August 1978 
confirmed and continued the denial of service connection, and 
the veteran did not appeal.

The evidence of record at the time of these prior denials 
included the veteran's service medical records, as well as 
post-service medical records dated from 1974 to 1976.

The veteran's service medical records reflect that her 
psychiatric condition was clinically evaluated as normal on 
her September 1971 enlistment examination.  Further, on a 
concurrent Report of Medical History, she indicated that she 
had never experienced depression or excessive worry, nor 
nervous trouble of any sort.  

Service medical records dated in January 1972 noted that the 
veteran had been granted an exemption for a drug use or 
possession of drugs incident.  Thereafter, records from 
February 1972 reflect she was seen in psychiatric 
consultation at the request of the Drug Exemption Officer.  
It was noted that the veteran admitted using marijuana and 
THC a number of times since July 1970 until her admission to 
the Drug Exemption Officer.  She denied use of any other 
drugs.  Further, it was noted that she was 19 years of age, 
had been active in the military for 3 months, and she 
reported that she had joined to make something of herself but 
had no other specific plans for the future.  She denied any 
disciplinary problems and reported that she wanted to 
complete her service obligation to the best of her ability.  

Following the mental status examination, it was determined 
that she could best be described as having a schizoid 
personality disorder and was a drug user.  However, she was 
not physiologically dependent on any drugs, but was 
moderately dependent psychologically on drugs to help her 
maintain a distance from other people.  Moreover, it was 
noted that she had no interest at all in a drug 
rehabilitation program and did not appear motivated at all 
for that.  It was recommended that she be given an 
opportunity to adjust to the military service without 
involvement in a drug rehabilitation program, but if unable 
to adjust, should be separated administratively from the 
military as unsuitable.

Service medical records from September 1972 note that the 
veteran indicated extreme nervousness, off and on times 1 
month, and that she complained of extreme anxiousness and 
depression with associated bouts of crying.  She reported 
having "so many thoughts going thru head cannot 
concentrate," and that most of these thoughts pertained to 
the past and not the future.  It was noted that she had a 
history of drug use limited to marijuana, hallucinogens, and 
that she denied heroin, etc.  She complained of not being 
able to accept herself as a person.  It was noted that she 
relied on alcohol to the point of extreme intoxication, and 
that while under the influence she did things to injure 
herself via automobile and apparently became belligerent to 
others.  Impressions following mental status examination were 
schizoid personality, and present state of anxiety-
depression.

Subsequent service medical records from October 1972 noted 
that the veteran had a history of drug abuse, attempted 
suicide, poor family situation, and that she presented for 
psychiatric evaluation very anxious and depressed.  It was 
further noted that she had a longstanding history of 
psychiatric involvement while in the service.  The findings 
of the February 1972 evaluation were also noted.  Impression 
following mental status examination was probable severe 
personality disorder, emotionally unstable being the most 
likely diagnosis, but it was stated that one might consider 
borderline personality.  Additional records show impressions 
of schizoid personality and anxiety-depressive reaction.

Service medical records from later in October 1972 reflect 
that the veteran was hospitalized with a provisional 
diagnosis of severe depression and anxiety.  However, the 
hospitalization report itself shows an admission diagnosis of 
borderline personality.  Regarding her history, she reported 
that she had used alcohol and various drugs for several 
years, she had been arrested in January 1972 for misuse of 
drugs but retained on active duty, that following transfer to 
a new assignment she began to abuse alcohol and continued 
drug use, that while intoxicated she attempted to jump off a 
balcony and was hospitalized in June 1972, and that she was 
discharged from the Psychiatric Service in July 1972 with a 
diagnosis of emotionally unstable personality characterized 
by impulsivity, abuse of drugs, excessive use of alcohol, 
promiscuity, and a suicidal gesture.  This hospitalization 
report also reflects that a conference of staff psychiatrists 
ultimately reviewed her case and agreed that she showed 
evidence of a longstanding characterologic disorder.  In 
November 1972, she was transferred to a different military 
hospital for further diagnosis, treatment, and disposition.

A February 1973 Medical Board Report noted that the veteran 
was hospitalized in October 1972 with a diagnosis of 
borderline personality, that this diagnosis was revised to 
emotionally unstable borderline personality, and that she was 
transferred to a different military hospital in November 
1972.  This Report also summarized her medical history, and 
the course of her hospitalization which began in November 
1972.  

After an adequate period of evaluation and treatment, a 
conference of staff psychiatrists reviewed the current 
records and current clinical findings and concluded that the 
overall picture in terms of past history, military 
adjustment, and hospital course was consistent with a 
personality disorder which rendered her unsuitable for 
military service.  Therefore, the diagnosis was retained as 
emotionally unstable personality, manifested by excessive use 
of alcohol, use of drugs to relieve feelings of dysphoria, 
marked impulsivity under stress including suicidal gestures, 
difficulty in dealing with authority, inability to benefit 
from experience, and marked emotional immaturity.  

Moreover, the Medical Board concurred with these findings and 
diagnosis, and stated that it was of the opinion that the 
veteran had a pre-existing personality disorder of such 
severity that it rendered her unsuitable for further military 
service, and that she currently had no disability which was 
the result of service or was aggravated thereby.  Based on 
the foregoing, the Medical Board recommended that she be 
discharged from service.  The Medical Board also opined that 
she had received the maximum benefit of hospitalization and 
treatment, and that further psychiatric hospitalization was 
not required after separation from service and would not 
restore her to a duty status.  Follow-up outpatient 
psychiatric treatment was recommended.

The record reflects that the veteran submitted a rebuttal to 
the Medical Board's findings in March 1973.  She asserted 
that during her military service she was granted an exemption 
for drugs, and by being granted this exemption she ended her 
involvement with drugs.  She also stated that she had been in 
the hospital one time prior to this.  Further, she asserted 
that after 4 months of treatment it was decided that she be 
returned to duty, that while on convalescent leave she was 
arrested by civilian authorities for driving while 
intoxicated, and that because of this involvement with 
civilian authorities her doctor decided she should not go 
back to duty.  She contended that if she had not been in the 
hospital when she was arrested, she did not feel she would 
have been discharged from service.  Rather, she thought she 
probably would have been reprimanded.  Moreover, she asserted 
that her job performance at her last duty station was 
considered excellent, and that her co-workers and supervisor 
were willing to write references for her to return to duty.  
Due to these circumstances, she felt she should be allowed to 
finish her first enlistment.

A statement from the Medical Board noted that the veteran's 
rebuttal had been reviewed, but that their findings and 
recommendation remained the same.

A November 1974 to January 1975 VA hospitalization report 
noted that it was the veteran's first VA hospital admission, 
and that she was admitted because of recurrent depression for 
recent 3 months.  Her past history was summarized, including 
the fact that she had a suicide attempt about a year ago 
during service, that she was treated at a military hospital 
at that time for her depression, and that she was finally 
medically discharged in March 1973.  Diagnoses from this 
hospitalization were depression, sexual deviation, and 
alcoholism.

The March 1975 rating decision denied service connection for 
an acquired psychiatric disorder, finding that the entire 
evidence of record established a longstanding character 
disorder, existing prior to entry into military service and 
continuing during the veteran's period of military service.  
Further, it was found that the service medical records were 
completely negative for a psychosis as incurred in military 
service with no evidence to support the occurrence of the 
condition within the legal presumptive period following 
separation from military service.  Moreover, the entire 
evidence of record did not establish a genuine neurosis as 
incurred in military service.

A subsequent October 1975 to January 1976 report of VA 
hospitalization noted that the veteran had been readmitted 
for recurrence of depression, alcoholism, and drug abuse.  It 
was also noted that there had apparently been suicide ideas 
during this period of time.  Diagnoses from this 
hospitalization were depression, psychotic; alcoholism; and 
passive aggressive personality disorder, severe.

The February 1976 rating decision found that the additional 
medical evidence did not warrant any change in the prior 
denial of service connection.  Thereafter, the August 1978 
rating decision confirmed and continued the prior denial, 
finding that it was a duplicate of the previous claims of 
1974 and 1975.

In December 2001, the RO again denied the claim, finding that 
new and material evidence had not been presented.  The 
additional evidence considered at that time included an April 
2001 VA hospital report.  This report noted that the 
veteran's past medical history included depression/bipolar; 
anxiety; July 2000 fall, C5-6 rupture, status-post fusions C5 
and 7 and problems with balance since; history of substance 
abuse; history of intravenous drug use in the past, with the 
veteran reporting she had not been using intravenous drugs 
for several years; hypothyroidism; and history of chest pain, 
negative catheterization in August 1999.  Regarding her 
social history, it was noted, in part, that she had no 
alcohol use since July 2000, but heavy use prior to that.  
She also had positive intravenous drug use as well as other 
drug use in the past over a year ago.  A psychiatric consult 
conducted during this hospitalization resulted in impressions 
of adjustment disorder with mixed anxiety and depressed mood, 
as well as bipolar disorder by history.

The veteran again filed a claim for service connection in 
July 2002.

The evidence added to the file since the last prior denial 
includes additional statements from the veteran, her 
testimony at the May 2005 hearing, as well as additional 
post-service VA and private medical records which cover a 
period from 1987 to 2003.

The additional post-service medical records show, among other 
things, continued treatment throughout this period for 
psychiatric problems, and include diagnoses of depression, 
anxiety, and bipolar disorder.  Further, these records 
reflect treatment for residuals of a fall in July 2000, with 
findings of a C5-6 rupture and subsequent corpectomy and bond 
stabilization with posterior approach.

Private treatment records from J.C. Mental Health clinic 
noted the veteran's report of feeling unloved as a child, 
drug and alcohol abuse, promiscuity as a teen, and that she 
suffered her nervous breakdown in service.  Diagnoses 
included bipolar disorder and personality disorder, with 
stressors being physical injury, relationship breakup, and 
chronic pain.

In January 2003, the veteran underwent a VA mental disorders 
examination in conjunction with her claim.  The examiner 
noted that he had been asked to provide an opinion as to 
whether or not the psychiatric difficulty the veteran 
evidently had while on active duty were merely the beginnings 
of what was currently diagnosed and/or whether or not her 
psychiatric difficulties began before she entered the 
military service.  More specifically, he was asked to provide 
an opinion as to whether or not her symptoms were secondary 
to the personality disorder or other diagnoses.

Regarding her psychiatric history, it was noted that, based 
on a review of the service medical records and the veteran's 
input, she began having difficulties immediately after 
exiting boot camp, and that these difficulties took the form 
of excessive use of drugs and alcohol.  The veteran reported 
that her duty assignment was such that it was a "candy 
store" such that everything was available, and she used 
drugs and alcohol to fit in.  However, she did not deny that 
she had problems with drugs and alcohol before she entered 
the military, and was at least arrested on one occasion for 
public intoxication in this regard.  In any event, her use of 
drugs and alcohol became more and more pronounced, she began 
to show poor performance of her duties, was arrested in 
January 1972 for the use of drugs, was exempted for court 
martial in this regard and admitted to hospitalization for 
treatment of drugs and alcohol and poor performance of her 
duties.  During this hospitalization, she tried to jump off 
the balcony and was transferred to another military hospital 
where she remained for a month or so.  At that time, a 
diagnosis of emotionally unstable personality disorder was 
made based on her impulsive behavior, her drug abuse, and her 
suicidal discharge.  Consequently, she was recommended for 
discharge at that point, and reportedly cut her arm in 
response.  She was subsequently arrested for driving under 
the influence (DUI) in February 1973, and was discharged 
shortly thereafter.  The veteran's account of her post-
service psychiatric treatment was also summarized, as were 
her medical, family, and social histories.

Following mental status examination, the examiner stated that 
based on the review of the available medical records, 
including the claims file, as well as the currently conducted 
clinical evaluation, and assuming that the information 
gathered was factual and accurate, it was his impression that 
the veteran exhibited the following disorders: major 
depressive disorder, chronic, severe (not service connected); 
polysubstance dependence, chronic, severe, currently in 
report full remission (via the veteran's unverified report); 
and borderline personality disorder, very severe.  

The examiner also stated that the major stressors in the 
veteran's life, at present, were her character pathology, 
depression associated with the major impact this had had on 
her life, and her continuing struggle with drugs and alcohol.  
Moreover, the examiner commented that the veteran showed 
evidence of major depression and of personality disorder, 
neither of which were caused by or aggravated by her military 
service.  Rather, it was her character pathology that was at 
the center of her psychiatric disability at this point and 
which had essentially impaired her ability to function in 
almost every area of her life, including when she was on 
active duty with the military along with a negative impact of 
drug and alcohol addiction in terms of success in life.  
Further, her current disability was not regarded as having 
been initially seen while she was on active duty with the 
military and was felt to have existed prior to military 
service.  The examiner stated that most of what was going on 
with the veteran was secondary to her personality disorder 
and drug addiction, with the depression being the major 
byproduct in this regard.  Thus, there was no credible 
evidence to justify a diagnosis of any service-connected 
psychiatric disability at this time.

At her May 2005 hearing, the veteran testified that she did 
not see a psychiatrist or therapist prior to service.  She 
also described her in-service problems, including her use of 
marijuana and the consequences thereof.  In pertinent part, 
she emphasized that she had wanted to make a career of the 
military, that she was informed that she would not be able to 
complete her aviation maintenance training because of the 
drug use charges, and, as a result, she became depressed and 
started drinking.  Further, she described the circumstances 
of her in-service psychiatric treatment, and indicated that 
she had had psychiatric problems ever since her separation 
from service.  

In addition, she criticized the adequacy and conclusions of 
the January 2003 VA mental disorders examination.  She 
testified that the examination lasted a total of 25 minutes.  
Moreover, she contended that the examination was unfair 
because the examiner informed her immediately after she 
entered his office that her claim was going to be denied 
because of her drug and alcohol use.  She reported that the 
examiner stated he had not had a chance to go over her file, 
but from just quickly looking through it that her claim was 
going to be denied because of drugs and alcohol, and that he 
kept repeating this throughout the examination.  It was 
contended that a new examination should be conducted by a 
different examiner.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 5 48 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2004).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.

The record indicates that the claim for depression was 
previously denied because it was determined the veteran's 
problems in service were attributable to a personality 
disorder, as opposed to an acquired psychiatric disorder.  
Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  At the time of the 
original denial, the file included a post-service hospital 
report diagnosing depression.  Her claim was again denied by 
a February 1976 rating, after receipt of a subsequent 
hospital report diagnosis psychotic depression and a severe 
personality disorder.

In the December 2001 decision, the RO found that VA treatment 
reports revealing a history of depression and bipolar 
disorder, and a diagnosis in April 2001 of adjustment 
disorder with mixed anxiety and depressed mood, were not new 
and material, as they showed only current treatment, and did 
not link a currently diagnosed psychiatric disorder to her 
military service.

The additional medical evidence received since the December 
2001 decision reveals continued diagnoses of an acquired 
psychiatric disorder over a period of several years, as well 
as her receipt of private counseling in the 1980's and 
1990's.  However, the existence of a diagnosis of an acquired 
psychiatric disorder was considered in the 1975 and 1976 
denials of service connection, and in the December 2001 
denial.  As such, this evidence is merely cumulative of 
evidence already contained in the claims file.  

The Board notes that the veteran has indicated to some 
treatment providers, her contention that she suffered her 
first nervous breakdown in service.  Her mental problems in 
service are reflected in the service medical records, which 
were considered in the prior decisions.  Thus, such a 
contention is merely cumulative of the evidence already 
considered.  The Court has held that bare transcription of 
lay history unenhanced by any additional medical comment by 
the examiner, is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).   Moreover, to the extent that 
this reference in her medical records does constitute new 
evidence, it is not material because none of the treatment 
providers opined that a current psychiatric disorder is 
related to service.  Thus, the evidence fails to relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.

In addition, although the January 2003 VA examination is new 
and relates to the claim, the opinion provided therein finds 
her current psychiatric disorders are not related to service.  
Thus, this report is not material because it does not raise a 
reasonable possibility of substantiating the claim.  

In light of the foregoing, the Board finds that the 
additional evidence submitted is either cumulative and not 
new, or is new, but not material.  Thus, the absence of new 
and material evidence precludes the reopening of the 
veteran's claim, and the appeal must be denied. 

In reaching this decision, the Board has considered the 
veteran's request for a new examination, and the request for 
the case to be remand for such to be conducted.  The veteran 
contends the examination is insufficient because the examiner 
advised her during the course of the examination that her 
claim would be denied due to drug and alcohol abuse.  The 
Board notes however, that the examiner did, in fact, review 
the claims file in its entirety, judging from the extensive 
discussion in the examination report.  Further, while the 
examination report does discuss her drug and alcohol 
problems, such is an integral part of her history, as noted 
in service medical records, post-service medical records, and 
even her hearing testimony.  The examiner's discussion of 
such in the report is not inappropriate.  Moreover, the 
examiner did not opine that her psychiatric disorders were 
related to the substance abuse; rather, he found that her 
problems stemmed from her personality disorder.  Thus, the 
Board finds the examination is adequate for rating purposes.

Regardless, the Board has determined that new and material 
evidence has not been received, and denied reopening of the 
claim for service connection.  In the absence of the 
submission of new and material evidence, VA has no duty to 
provide the veteran a VA examination or obtain a medical 
opinion.  See 38 C.F.R. § 3.159(c) (2004); see also Paralyzed 
Veterans of America, et. al., 345 F.3d at 1342.  The Board 
finds, therefore, that even if the medical examination were 
inadequate, there is no requirement for another medical 
examination or opinion to be obtained.

Turning to the veteran's claim for entitlement to TDIU, the 
Board finds that in light of the above determination with 
regard to her nervous condition, the claim for TDIU must be 
denied.

To establish entitlement to TDIU, the veteran must be unable 
to secure or follow substantially gainful employment due to 
service-connected disability.  38 C.F.R. § 4.16(a).  Review 
of the record reveals that the veteran is not service 
connected for any disability.  Moreover, her claim for TDIU 
indicated that she could not work due to her nervous 
condition, which, as noted above, is not service-connected.  
Thus, there is no basis upon which her claim for TDIU can be 
granted, and the appeal on this issue is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   

	

ORDER

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder is denied.

The appeal to establish entitlement to a total disability 
rating based on individual unemployability is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


